Citation Nr: 9901471	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA coronary artery bypass 
surgery in August 1996, including a myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claim.

In October 1998, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

On October 8, 1997, the veteran filed a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability arising from VA coronary artery bypass surgery in 
August 1996, including a myocardial infarction.  Additional 
development is necessary in this case before a decision on 
the merits of the veterans claim can be made.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  A disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veterans willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility, 
and the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
1998).

Here, the veteran underwent coronary artery bypass graft 
surgery times four at the VA Medical Center (VAMC) in New 
Orleans, Louisiana, in August 1996.  He was again 
hospitalized in February 1997 and diagnosed as having an 
acute anterior myocardial infarction and graft occlusion 2/4 
bypass grafts.

The veteran testified in October 1998 that his VA doctor, 
K.H., told him that two of the vessels chosen for the August 
1996 bypass graft surgery were too small and collapsed.  They 
reportedly should not have been used.  The veteran reported 
that Dr. K.H. was no longer employed at VA and that he would 
attempt to obtain a written statement from him to this effect 
and submit it to VA within 60 days.   He was also going to 
obtain and submit his private medical records from Dr. Graper 
from Memorial Hospital in Sarasota, Florida.  However, these 
records have not yet been associated with the claims file.

The veteran further testified in October 1998 that he had 
recently been treated for his heart disability at the New 
Orleans, Louisiana, VAMC.  He requested that these records be 
obtained and considered in conjunction with his claim.   

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference is made above might 
well ground the veterans claim, but he has alleged that they 
are related to the condition for which he seeks compensation.  
See 38 U.S.C.A. § 5103(a) (West 1991); Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).

If the veteran provides a statement from Dr. K.H. as 
described above, a VA examination would also be beneficial in 
determining the nature and etiology of any current heart 
pathology.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain the veterans complete 
treatment records, both inpatient and 
outpatient, from the New Orleans, 
Louisiana, VAMC, dated from 1997 forward.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  
  
2.  Tell the veteran that the private 
medical records and/or statement to which 
he has referred concerning his heart 
condition, i.e., from Dr. K.H. and Dr. 
Graper from  Memorial Hospital in 
Sarasota, Florida, are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1998).

3.  If the veteran provides a statement 
from Dr. K.H. indicating the reasonable 
possibility of a plausible claim, afford 
him an appropriate VA examination to 
determine the nature and etiology of any 
current heart pathology, including the 
February 1997 acute anterior myocardial 
infarction and graft occlusion 2/4 bypass 
grafts.  Subjective complaints and 
objective findings should be legibly 
recorded in detail.  All indicated tests 
and studies should also be conducted.  
The claims folder and a copy of this 
remand must be made available for review 
by the medical examiner(s) prior to the 
examination to facilitate study of this 
case.  The examiner(s) should indicate in 
the examination report whether the claims 
folder was, in fact, reviewed.  

The examiner(s) should express an opinion 
as to whether the veteran has an 
additional disability, i.e., acute 
anterior myocardial infarction and graft 
occlusion 2/4 bypass grafts, which was 
proximately caused or aggravated by any 
medical treatment afforded him by VA in 
August 1996.  If there is no such 
relationship, the examiner(s) should also 
specifically indicate so in the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current heart disorder, 
the examiner(s) must fully explain such 
relationship.  For example, was there any 
carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the 
part of VA in furnishing treatment/care?   
What is the significance of the veterans 
noncompliance with his Atenolol following 
the August 1996 VA treatment/care?

If the examiner is of the opinion that 
any current heart disorder was caused by 
VA medical care, he or she should state 
whether the current heart disorder was an 
event not reasonably foreseeable as a 
result of the August 1996 VA 
treatment/care.  

The examiner(s) should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veterans claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
